Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-12-00371-CV

                              Tom HAAG, Gary Schwenk and U.S. Axles,
                                          Appellants

                                                       v.

                                    BEST USED TRACTORS, LLC,
                                             Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-14177
                         The Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 7, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellants were required to pay $175.00 and $10.00 fees when they filed their notice of

appeal. See TEX. R. APP. P. 5.1 Appellants did not pay the required fees. Accordingly, the clerk

of this court notified appellants by letter dated June 19, 2012, that the notice of appeal was

conditionally filed and the filing fees were due no later than June 29, 2012.
1
  See also TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a) (West 2005); id. §§ 51.208, 51.0051 (West Supp.
2010); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                     04-12-00371-CV


       On October 9, 2012, when the fees remained unpaid, this court ordered appellants to

provide written proof to this court not later than October 24, 2012, that either (1) the $175.00 and

$10.00 filing fees have been paid, or (2) the appellants are entitled to appeal without paying the

filing fees. See id. We warned appellants that if they failed to respond as ordered, the appeal

would be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883,

at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, appellants have not filed any response with this court. Therefore, we dismiss

this appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed

against appellants. See id. R. 43.4.



                                                  PER CURIAM




                                                -2-